DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-11 are objected to because of the following informalities: the claims need to be rewritten so as not to include item numbers in the claims.  Appropriate correction is required.


Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the claim objections set forth in this action.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The following is an examiner’s statement of reasons for allowance: Based upon a thorough examination of the specific structures and functions of the Applicant’s method, the Examiner has determined that no prior art exists that anticipates this application. Furthermore, the Examiner does not believe it would be reasonable to formulate a 103 combination solely for the purpose of the rejection. The specific structures that distinguish this application over the prior art include the rotating separator.  Upon reviewing numerous other, similar separation structures, the Examiner was unable to find any other example of a separator that rotated along a shaft.

This feature is not found in the prior art in any form that could anticipate this device.  Any combination designed solely to reject the claim would rely heavily on hindsight and would therefore be impermissible.  Furthermore, if an attempt was made to combine several pieces of prior art to form a 103 combination, this combination would alter the device to the extent that it would no longer function as intended.

As a point of reference, the closest prior art that the Examiner was able to locate was Copeland, (US 2015/0336238), and Eubank, (US 7,258,713).  Both examples show similar types of separators.  However, both fail to connect the separator with the shaft in a rotating fashion.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9-11 are rejected under 35 U.S.C. 102(a)(1) being anticipated by Copeland, (US 2015/0336238).

Regarding claim 9, Copeland discloses: A hand-held tool (Fig. 1, tool 10) comprising: 

a separator  (Fig. 4, particle separation assembly 100)  for removing dust particles from an air sample, and 

a tri-part housing  (Fig. 1, a handle portion 14, a field case 16, and a gear case 18 ), comprising 

a drive electromotor (Fig. 2, motor 28) comprising a fan (Fig. 3a,   fan 60) located in a part (Fig. 4, field case 16); 

a reducer part (Fig. 4, gear case 18); and 

a handle (Fig. 1, a handle portion 14) with entry slots  (Fig. 1, air slots 42)  for suction of the air sample.  

Regarding claim 10, Copeland further discloses: the separator (Fig. 4, particle separation assembly 100) comprises 
a cylindrical or hollow cone shape  ([0036] “In an embodiment, the baffle 104 further includes an inner ring 130 and a plurality of blades 132 disposed between the inner and outer rings 120 and 130. “); 

a transverse axis (Fig. 9A highlights the center 156 that represents a transverse axis); 

a bottom ring (see Examiner Illustration 1);
 
an upper ring (see Examiner Illustration 1); 

a plurality of entry openings (Fig. 8D,  air channels 131) ; and 

a plurality of ribs (Fig. 8D,  blades 132) disposed along the bottom ring (11) and rotated at an angle a with respect to the transverse axis ([0036], “Blades 132, in an embodiment, may be arranged at a 30-60 degree angle with respect to the plane of the baffle 104.”.  While this citation highlights the angle of the blades relative to the plane of the baffle, the blades are also angled relative to the transverse axis).  


    PNG
    media_image1.png
    405
    710
    media_image1.png
    Greyscale


Examiner Illustration 1
Regarding claim 11, Copeland further discloses: each rib of the plurality of ribs (Fig. 8D,  blades 132)  comprises a rectangular cross-section (as seen in Figure 8c, the rear of the blades has a rectangular cross section as highlighted in Examiner Illustration 1).

Conclusion

                                                   

	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095. The examiner can normally be reached Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731